 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Shayne Patrick Lundeen,                          No. CV-18-00304-TUC-FRZ
10                  Petitioner,                       ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court for consideration is a Petition for Writ of Habeas Corpus, brought
17   pro se pursuant to 28 U.S.C. § 2254 by Petitioner Shayne Patrick Lundeen, and the Report
18   and Recommendation of the Magistrate Judge recommending that the Court enter an order
19   dismissing the petition as time-barred.
20          This matter was referred to Magistrate Judge Leslie A. Bowman, pursuant to the
21   provisions of 28 U.S.C. § 636(b), Rule 72, Fed.R.Civ.P., and Local Rules 72.1 and 72.2 of
22   the Rules of Practice of the United States District Court for the District of Arizona, for
23   further proceedings and Report and Recommendation.
24          Magistrate Judge Bowman issued her Report and Recommendation on March 13,
25   2019, recommending that the Court, after its independent review of the record, enter an
26   order dismissing the Petition for Writ of Habeas Corpus based on Petitioner having failed
27   to make a credible showing of actual innocence to overcome the procedural bar and
28   expiration of the 1-year period of limitation imposed under 28 U.S.C. § 2244(d).
 1         The parties were advised that, pursuant to Federal Rule of Civil Procedure 28 U.S.C.
 2   § 636(b), any party may serve and file written objections within 14 days of being served
 3   with a copy of the Report and Recommendation, and that, if objections are not timely, they
 4   may be deemed waived. No objections were filed.
 5         The Court finds, after consideration of all matters presented and an independent
 6   review of the record herein, that the Petition for a Writ of Habeas Corpus shall be denied
 7   and this action shall be dismissed in accordance with the Report and Recommendation.
 8         Based on the foregoing,
 9         IT IS ORDERED that the Report and Recommendation (Doc. 23) is hereby
10   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
11         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (Doc. 1)
12   is DENIED and this action is hereby DISMISSED;
13         IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
14   accordingly.
15
           Dated this 23rd day of April, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
